EXHIBIT 10.133
 
[Free Translation From Hebrew]


BS”D
Agreement


Entered into and signed on November 20, 2009 between Xfone Inc. (C-23688-2000)
(“Xfone”) and David Sela (I.D. No. 511643769) and Blokshtil Ltd. (P.C. No.
511643769) (jointly and/or severally, hereinafter: “Blokshtil”).


Whereas
Xfone holds 69% of the shares of Xfone 018 Ltd. (P.C. No. 513533430)
(hereinafter respectively: the “Company” and “Xfone’s Holdings in the Company”);
and



Whereas
Blokshtil wishes to purchase from Xfone Xfone’s Holdings in the Company, all
subject to and in accordance with this Agreement; and



Whereas
Xfone wishes to sell to Blokshtil Xfone’s Holdings in the Company, all subject
to and in accordance with this Agreement; and



Whereas
in the framework of the negotiations between the parties, Xfone provided
Blokshtil with, inter alia, the financial statements of the Company as of
December 31, 2008 as well as the financial statements of the Company as of
September 30, 2009.



Therefore, it has been represented, stipulated and agreed between the parties to
this Agreement as follows:
 
1.
Xfone shall sell to Blokshtil, and Blokshtil shall purchase from Xfone, all of
Xfone’s Holdings in the Company (the “Transaction”) in consideration for the sum
of $6,900,000, which shall be paid to Xfone by Blokshtil (the “Consideration”).

 
2.
The Consideration shall be paid to Xfone as follows:

 
 
2.1.
The sum of NIS 11,400,000 (the “First Installment”) shall be paid to Xfone by
Blokshtil by and no later than November 26, 2009 (the “Date of Performance of
the First Installment”).

 
For the purpose of timely performance of the First Installment, in full,
Blokshtil deposited with Xfone, upon execution of this Agreement, a check in the
sum of NIS 11,400,000.
 
 
2.2.
The balance of the Consideration in the sum of $3,900,000 shall be paid to Xfone
by Blokshtil immediately upon receipt of all of the approvals required for the
closing of the Transaction (according to the definition of this term below).

 
3.
The closing of the Transaction shall be subject to payment of the full
Consideration to Xfone by Blokshtil as well as receipt of all of the following
approvals (the “Approvals Required for the Closing of the Transaction”):

 
 
-1-

--------------------------------------------------------------------------------

 
 
3.1.
Receipt of the approval of the Minister of Communications for performance of the
Transaction; and

 
 
3.2.
Any other approval that is required pursuant to any law or license of the
Company.

 
4.
In the event that not all of the Approvals Required for the Closing of the
Transaction shall be received within 90 days from the date of execution of this
Agreement, or in the event that, all of the aforesaid notwithstanding, Blokshtil
shall choose not to close the Transaction, for any reason, and at its sole
discretion, Blokshtil shall be entitled not to close the Transaction, in which
case the following provisions shall apply:

 
 
4.1.
The First Installment shall be deemed as a loan that was given to Xfone by
Blokshtil, under the following conditions (the “Loan”):

 
 
4.1.1.
The date of actual performance of the First Installment shall be deemed as the
date of provision of the Loan.

 
 
4.1.2.
The Loan shall bear annual interest at the rate of 10%.

 
 
4.1.3.
The Loan shall be linked to the U.S. dollar, according to the high transfers
rate of Bank Hapoalim Ltd.

 
 
4.1.4.
Xfone shall repay the Loan in full (principal and interest) within 18 months
from the date on which Blokshtil shall give notice to Xfone, in writing, that it
is choosing not to close the Transaction.

 
5.
All of the aforesaid notwithstanding, if Xfone shall choose, within 30 days from
the date of execution of this Agreement, for regulatory, legal and contractual
reasons, not to close the Transaction, Xfone shall be entitled not to close the
Transaction, in which case – subject to the actual performance of the First
Installment – Xfone shall pay Blokshtil, within 7 days, an amount equal to the
sum of the First Installment, in NIS, linked to the U.S. dollar, according to
the high transfers rate of Bank Hapoalim Ltd., plus 3%.

 
6.
To secure the undertakings of Xfone according to this Agreement, Xfone shall
deposit in escrow with Adv. Daniel Shmuely of 3 Ashkenazi St., Petach Tikva (the
“Trustee”), upon performance of the First Installment, a share transfer deed for
the transfer of all of Xfone’s Holdings in the Company from Xfone to Blokshtil.
The Trustee shall be entitled to make use of the deed in the event that Xfone
shall breach its undertaking to close the Transaction or to repay the Loan, as
stated in this Agreement (as the case may be), provided that such breach shall
not have been remedied by Xfone within 14 days.

 
7.
Subject to performance of the First Installment, and until the date of closing
of the Transaction, or the making of a decision regarding the non-closing of the
Transaction in accordance with the aforesaid in this Agreement, Xfone undertakes
to continue managing the Company’s affairs in accordance with the Company’s
ordinary course of business. Any action that shall be required, which deviates
from the Company’s ordinary course of business, shall be brought to the
attention and for the approval of Blokshtil.

 
8.
Xfone shall ensure that for a period of 3 months, from the date of the closing
of the Transaction, Mr. Avraham Keinan shall act as accompanying advisor to the
Company, under conditions to be agreed upon between the parties.

 
9.
All of the aforesaid notwithstanding, this Agreement’s taking effect is subject
to the approval of Xfone’s board of directors and to the approval of the
Company’s board of directors. Xfone undertakes to convene meetings of the board
of directors in order to deliberate approval of the Transaction by November 25,
2009.

 
 
 
-2-

--------------------------------------------------------------------------------

 
In witness whereof, we have hereto set our hands:
 
 

               
By:
/s/ Abraham Keinan       Xfone Inc.                  

     
By:
/s/ David Sela   David Sela        

             
 
By:
/s/ Blokshtil Ltd       Blokshtil Ltd                  




 
-3-

--------------------------------------------------------------------------------

 